DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 drawn to an enteral dosing control coupling, claims 8-9 drawn to an enteral fluid device comprising the enteral dosing control coupling of claim 1, claims 10-18 drawn to an enteral syringe, claims 23-25 drawn to a fluid delivery device classified in A61J7/0053.
II. Claims 19-22, drawn to a lumen extension tip, classified in A61M5/3134.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the lumen extension tip of the combination does not require an internal conduit extending entirely through the cylindrical body or a base portion comprising an outer peripheral surface and an abutment surface, the outer peripheral surface configured for engagement with a hollow cylindrical barrel of the enteral syringe and the abutment surface configured for seating engagement with an upper surface of a platform defined within the hollow cylindrical barrel as required by the subcombination.  The subcombination has separate utility such as in other combinations with a connector/coupler, or tip cap.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and require a different field of search (E.G. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Additionally, this application contains claims directed to the following patentably distinct species:
Set 1: Connection of lumen extension tip with the cylindrical collar
Species A: Lumen extension tip integrally formed with the cylindrical collar: Figures 1-3B, 5-8, 10-11, and 24-27
Species B: Lumen extension tip separately formed from the cylindrical collar and for coupling engagement with the cylindrical collar: Figures 12-23
Set 2: Separately formed lumen extension tip 
Subspecies C: Separately formed lumen extension tip with a base having a flat bottom side and with a contact surface which rests directly against an upper surface of an inward directed platform without an additional seal or coupling engagement between the base of the lumen extension tip and platform: Figure 12-17.
Subspecies D: Separately formed lumen extension tip with a contact surface which rests against a seal ring on an upper surface of an inward directed platform without an additional coupling engagement between the base of the lumen extension tip and platform: Figure 18.
Subspecies E: Separately formed lumen extension tip with a base having an outward curved peripheral surface for engagement with a radiused recess: Figure 19.
Subspecies F: Separately formed lumen extension tip with a base having an inwardly directed outer peripheral surface for engagement with a radiused ring or rib: Figure 20.
Subspecies G: Separately formed lumen extension tip with a base having a protruding rib or ring extending from an abutment surface for engagement within a circular recess formed within a portion of a platform: Figure 21.
Subspecies H: Separately formed lumen extension tip having a base having a contact surface which rests directly against an upper surface of an inward directed platform and a bottom side having a tapered surface: Figure 22-23
Examiner notes an election from set 2 is only needed if Species B is elected. 
The species are independent or distinct because:
Species A requires a lumen extension tip integrally formed with the cylindrical collar while species B does not.
Species B requires a lumen extension tip separately formed from the cylindrical collar and for coupling engagement with the cylindrical collar while species A does not.

Subspecies C requires a separately formed lumen extension tip with a base having a flat bottom side and with a contact surface which rests directly against an upper surface of an inward directed platform without an additional seal or coupling engagement between the base of the lumen extension tip and platform while subspecies D-H do not.
Subspecies D requires a separately formed lumen extension tip with a contact surface which rests against a seal ring on an upper surface of an inward directed platform without an additional coupling engagement between the base of the lumen extension tip and platform while subspecies C, and E-H do not.

Subspecies F requires a separately formed lumen extension tip with a base having an inwardly directed outer peripheral surface for engagement with a radiused ring or rib while subspecies C-E and G-H do not.
Subspecies G requires a separately formed lumen extension tip with a base having a protruding rib or ring extending from an abutment surface for engagement within a circular recess formed within a portion of a platform while subspecies C-F and H do not.
Subspecies H requires a separately formed lumen extension tip having a base having a contact surface which rests directly against an upper surface of an inward directed platform and a bottom side having a tapered surface while subspecies C-G do not.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from set 1 and additionally from set 2 if species B is elected in addition to an invention, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 8-11, 18, and 23-25 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (E.G. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); and prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783   
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783